                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

BRUCE WAYNE DeVRIES,                          *
ADC #170368,                                  *
                                              *
               Plaintiff,                     *
v.                                            *             No. 4:18CV00443-SWW
                                              *
RODNEY WRIGHT,                                *
Sheriff, Saline County,                       *
                                              *
               Defendant.                     *

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court's findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice for failure to

state a claim upon which relief may be granted.

       2.      Dismissal of this action counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendations and the accompanying Judgment would

not be taken in good faith.

       IT IS SO ORDERED this 29th day of October, 2018.


                                             /s/Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
